Title: To Thomas Jefferson from Jonathan Thompson, 3 October 1825
From: Thompson, Jonathan
To: Jefferson, Thomas


Sir,
Custom House New York, Collectors Office,
October 3rd 1825.
Your letter of the 13th ult. I have received previous to which I had paid the duties on the Marble received by the Ship Caroline for the University of Virginia, and for yourself, and forwarded the accounts to you by Mail. I have this day received a letter from Col. B. Peyton, with a check for One hundred & twenty seven dollars, and nineteen cents, being the amount of Duties & Charges on your six cases of marble mantles.With great esteem & respect am Your Obt ServtJonathan ThompsonCollector